DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2 2022 has been entered.  
 
Response to Amendment
Amendments filed August 22 2022 have been entered.  Claims 1, 2, and 5 remain pending.  Claims 1, 2, and 5 have been amended.  

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but are moot in view of the new grounds of rejection set forth below.  
Regarding the added limitation of “multiplying a predetermined angle derivation reference period by the ratio of a variance value of the output value of the triaxial acceleration sensor obtained in advance to a current variance value of the output value of the triaxial acceleration sensor”.  Ohashi teaches adjusts a period of time for derivation over which by the initial attitude variation derivation unit averages the initial attitude(Ohashi p. 4 paragraph 5).  
Penguin dictionary of Physics teaches that dynamic similarity could be expected (Penguin dictionary of Physics “dynamic similarity”: (https://search.credoreference.com/content/entry/pendphys/dynamic_similarity/0).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Ohashi with the teachings of the Penguin Dictionary of Physics.  One would have combined the time intervals of different durations from Ohashi with the scaling of those intervals by a proportionality constant due to dynamic similarity from Penguin Dictionary of Physics.  The motivation would have been to have a system which would provide reliable behavior even on varied noise inputs.  

Specification
The disclosure is objected to because of the following informalities: 
para 0030 line 16 & para 0034 lines 15-16: "The adjuster 56 multiples the attitude angle..." should be "The adjuster 56 multiplies the attitude angle...", since "multiples" is a noun and "multiplies" is a verb.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 2, & 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 1,
Claim 1 recites the limitation "the triaxial gyro sensor" in claim 1 line 10.  There is insufficient antecedent basis for this limitation in the claim.  
For the purposes of examination "the triaxial gyro sensor" is assumed to be a “triaxial acceleration sensor”.  

Regarding claim 1, as best understood from the specification para [0030] & para [0031] the time for derivation is determined as:
            
                p
                e
                r
                i
                o
                d
                 
                o
                f
                 
                t
                i
                m
                e
                 
                f
                o
                r
                 
                d
                e
                r
                i
                v
                a
                t
                i
                o
                n
                =
                t
                e
                r
                m
                _
                d
                e
                f
                a
                u
                l
                t
                ×
                
                    
                        v
                        a
                        r
                        _
                        g
                        y
                        r
                        o
                    
                    
                        t
                        y
                        p
                        V
                        a
                        r
                        _
                        g
                        y
                        r
                        o
                    
                
            
        

Or equivalently:
            
                t
                i
                m
                e
                 
                f
                o
                r
                 
                d
                e
                r
                i
                v
                a
                t
                i
                o
                n
                =
                r
                e
                f
                e
                r
                e
                n
                c
                e
                 
                p
                e
                r
                i
                o
                d
                ×
                
                    
                        c
                        u
                        r
                        r
                        e
                        n
                        t
                         
                        v
                        a
                        r
                        i
                        a
                        n
                        c
                        e
                         
                        o
                        f
                         
                        a
                        c
                        c
                        e
                        l
                        e
                        r
                        a
                        t
                        i
                        o
                        n
                    
                    
                        v
                        a
                        r
                        i
                        a
                        n
                        c
                        e
                         
                        o
                        f
                         
                        a
                        c
                        c
                        e
                        l
                        e
                        r
                        a
                        t
                        i
                        o
                        n
                         
                        o
                        b
                        t
                        a
                        i
                        n
                        e
                        d
                         
                        i
                        n
                         
                        a
                        d
                        v
                        a
                        n
                        c
                        e
                    
                
            
        

Claim 1 seems to be saying the following:
             
                t
                i
                m
                e
                 
                f
                o
                r
                 
                d
                e
                r
                i
                v
                a
                t
                i
                o
                n
                =
                r
                e
                f
                e
                r
                e
                n
                c
                e
                 
                p
                e
                r
                i
                o
                d
                ×
                
                    
                        v
                        a
                        r
                        i
                        a
                        n
                        c
                        e
                         
                        o
                        f
                         
                        a
                        c
                        c
                        e
                        l
                        e
                        r
                        a
                        t
                        i
                        o
                        n
                         
                        o
                        b
                        t
                        a
                        i
                        n
                        e
                        d
                         
                        i
                        n
                         
                        a
                        d
                        v
                        a
                        n
                        c
                        e
                    
                    
                        c
                        u
                        r
                        r
                        e
                        n
                        t
                         
                        v
                        a
                        r
                        i
                        a
                        n
                        c
                        e
                         
                        o
                        f
                         
                        a
                        c
                        c
                        e
                        l
                        e
                        r
                        a
                        t
                        i
                        o
                        n
                    
                
            
        

This is a contradiction, claim 1 is inconsistent with the specification.  
For the purposes of examination this limitation of claim 1 will be interpreted as:
            
                t
                i
                m
                e
                 
                f
                o
                r
                 
                d
                e
                r
                i
                v
                a
                t
                i
                o
                n
                =
                r
                e
                f
                e
                r
                e
                n
                c
                e
                 
                p
                e
                r
                i
                o
                d
                ×
                
                    
                        c
                        u
                        r
                        r
                        e
                        n
                        t
                         
                        v
                        a
                        r
                        i
                        a
                        n
                        c
                        e
                         
                        o
                        f
                         
                        a
                        c
                        c
                        e
                        l
                        e
                        r
                        a
                        t
                        i
                        o
                        n
                    
                    
                        v
                        a
                        r
                        i
                        a
                        n
                        c
                        e
                         
                        o
                        f
                         
                        a
                        c
                        c
                        e
                        l
                        e
                        r
                        a
                        t
                        i
                        o
                        n
                         
                        o
                        b
                        t
                        a
                        i
                        n
                        e
                        d
                         
                        i
                        n
                         
                        a
                        d
                        v
                        a
                        n
                        c
                        e
                    
                
            
        

This would be worded something like “by multiplying a predetermined angle derivation reference period by the ratio of a current variance value of the output value of a triaxial acceleration sensor to a variance value of the output value of the triaxial acceleration sensor obtained in advance.”

Regarding claim 5, as best understood from the specification para [0030]  & para [0031] the time for derivation is determined as:
            
                p
                e
                r
                i
                o
                d
                 
                o
                f
                 
                t
                i
                m
                e
                 
                f
                o
                r
                 
                d
                e
                r
                i
                v
                a
                t
                i
                o
                n
                =
                t
                e
                r
                m
                _
                d
                e
                f
                a
                u
                l
                t
                ×
                
                    
                        v
                        a
                        r
                        _
                        g
                        y
                        r
                        o
                    
                    
                        t
                        y
                        p
                        V
                        a
                        r
                        _
                        g
                        y
                        r
                        o
                    
                
            
        

Or equivalently:
            
                t
                i
                m
                e
                 
                f
                o
                r
                 
                d
                e
                r
                i
                v
                a
                t
                i
                o
                n
                =
                r
                e
                f
                e
                r
                e
                n
                c
                e
                 
                p
                e
                r
                i
                o
                d
                ×
                
                    
                        c
                        u
                        r
                        r
                        e
                        n
                        t
                         
                        v
                        a
                        r
                        i
                        a
                        n
                        c
                        e
                         
                        o
                        f
                         
                        a
                        c
                        c
                        e
                        l
                        e
                        r
                        a
                        t
                        i
                        o
                        n
                    
                    
                        v
                        a
                        r
                        i
                        a
                        n
                        c
                        e
                         
                        o
                        f
                         
                        a
                        c
                        c
                        e
                        l
                        e
                        r
                        a
                        t
                        i
                        o
                        n
                         
                        o
                        b
                        t
                        a
                        i
                        n
                        e
                        d
                         
                        i
                        n
                         
                        a
                        d
                        v
                        a
                        n
                        c
                        e
                    
                
            
        

Claim 5 seems to be saying the following:
             
                t
                i
                m
                e
                 
                f
                o
                r
                 
                d
                e
                r
                i
                v
                a
                t
                i
                o
                n
                =
                r
                e
                f
                e
                r
                e
                n
                c
                e
                 
                p
                e
                r
                i
                o
                d
                ×
                
                    
                        v
                        a
                        r
                        i
                        a
                        n
                        c
                        e
                         
                        o
                        f
                         
                        a
                        c
                        c
                        e
                        l
                        e
                        r
                        a
                        t
                        i
                        o
                        n
                         
                        o
                        b
                        t
                        a
                        i
                        n
                        e
                        d
                         
                        i
                        n
                         
                        a
                        d
                        v
                        a
                        n
                        c
                        e
                    
                    
                        c
                        u
                        r
                        r
                        e
                        n
                        t
                         
                        v
                        a
                        r
                        i
                        a
                        n
                        c
                        e
                         
                        o
                        f
                         
                        a
                        c
                        c
                        e
                        l
                        e
                        r
                        a
                        t
                        i
                        o
                        n
                    
                
            
        

This is a contradiction, claim 5 is inconsistent with the specification.  
For the purposes of examination this limitation of claim 5 will be interpreted as:
            
                t
                i
                m
                e
                 
                f
                o
                r
                 
                d
                e
                r
                i
                v
                a
                t
                i
                o
                n
                =
                r
                e
                f
                e
                r
                e
                n
                c
                e
                 
                p
                e
                r
                i
                o
                d
                ×
                
                    
                        c
                        u
                        r
                        r
                        e
                        n
                        t
                         
                        v
                        a
                        r
                        i
                        a
                        n
                        c
                        e
                         
                        o
                        f
                         
                        a
                        c
                        c
                        e
                        l
                        e
                        r
                        a
                        t
                        i
                        o
                        n
                    
                    
                        v
                        a
                        r
                        i
                        a
                        n
                        c
                        e
                         
                        o
                        f
                         
                        a
                        c
                        c
                        e
                        l
                        e
                        r
                        a
                        t
                        i
                        o
                        n
                         
                        o
                        b
                        t
                        a
                        i
                        n
                        e
                        d
                         
                        i
                        n
                         
                        a
                        d
                        v
                        a
                        n
                        c
                        e
                    
                
            
        

This would be worded something like “by multiplying a predetermined angle derivation reference period by the ratio of a current variance value of the output value of a triaxial acceleration sensor to a variance value of the output value of the triaxial acceleration sensor obtained in advance.”
Claim 2 is rejected for its dependence on a rejected claim.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The "time for derivation" is extended because the ratio defined in claim 1 gets bigger and therefore claim 2 doesn’t further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim(s) 1, 2, & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore (US 6061611 A) in view of Ohashi et al (WO 2013179359 A1) and in further view of Penguin Dictionary of Physics: Dynamic Similarity.  

Regarding claim 1 Whitmore teaches an angular speed derivation device that can be installed in a mobile object, comprising: an initial attitude derivation unit that derives an initial attitude in an Euler angle representation based on an output value of a triaxial acceleration sensor (Fig. 4 label 404: “3D kinematics equations module”); a first converter that converts the initial attitude in the Euler angle representation derived by the initial attitude derivation unit into an initial attitude represented by quaternion (Fig. 4 label 408: “quaternion transformation module”); an updating unit that updates an attitude represented by quaternion by defining the initial attitude represented by quaternion and derived from conversion in the first converter as an initial value, and repeatedly solving a differential equation of the attitude represented by quaternion by successively substituting output values of the triaxial gyro sensor into the differential equation (Fig. 4 label 308: “integration loop logic”); a second converter that converts the attitude represented by quaternion and updated by the updating unit into an attitude in the Euler angle representation (Fig. 6 label 606: “reverse quaternion transform module”); an angular speed derivation unit that derives an angular speed based on a time-dependent change in the attitude in the Euler angle representation derived from conversion in the second converter (Fig. 7 label 735: “angular velocity vector [p,q.r] to integration loop function” necessarily implies the existence of a converter unit (software or hardware) which takes the quaternion and time change information and derives an angular velocity (and therefore speed), Fig. 6 label 216: “Navigational processor”); ATTORNEY DOCKET NO. 4522.444BS3U.S. App. No. 16/158,345 an acquisition unit that acquires a speed of the mobile object (Fig. 6 label 216: “Navigational Processor”).  
 Whitmore does not teach a controller that adjusts a period of time for derivation over which the initial attitude derivation unit averages the initial attitude, when the speed acquired by the acquisition unit is lower than a threshold value by multiplying a predetermined angle derivation reference period by the ratio of a variance value of the output value of the triaxial acceleration sensor obtained in advance to a current variance value of the output value of the triaxial acceleration sensor.  
Ohashi does teach a controller that adjusts a period of time for derivation over which the initial attitude derivation unit averages the initial attitude (p. 4 paragraph 5: “by using the median value when the dispersion values are collected for a certain period of time (this is called a large segment), the above noise can be prevented. Robust discrimination can be made”), when the speed acquired by the acquisition unit is lower than a threshold value (p. 11 paragraph 1: “the average speed mean v.sub.j is compared with a threshold value φ for determination of stationary travel”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Whitmore to include the teachings of Ohashi.  Including the controller of Ohashi would enable the system to use a longer time period when determining the acceleration and would thus eliminate the influence of short large accelerations when the vehicles speed is small. The resulting device would then provide more accurate measurements by reducing the contribution of vibrations to the determination of the vehicles attitude.    
Neither Whitmore nor Ohashi teaches by multiplying a predetermined angle derivation reference period by the ratio of a variance value of the output value of the triaxial acceleration sensor obtained in advance to a current variance value of the output value of the triaxial acceleration sensor.  
Penguin Dictionary of Physics does teach by multiplying a predetermined angle derivation reference period by the ratio of a variance value of the output value of the triaxial acceleration sensor obtained in advance to a current variance value of the output value of the triaxial acceleration sensor:
(see 112b rejection for justification of assertion that:
                
                    t
                    i
                    m
                    e
                     
                    f
                    o
                    r
                     
                    d
                    e
                    r
                    i
                    v
                    a
                    t
                    i
                    o
                    n
                    =
                    (
                    r
                    e
                    f
                    e
                    r
                    e
                    n
                    c
                    e
                     
                    p
                    e
                    r
                    i
                    o
                    d
                    )
                    ×
                    
                        
                            c
                            u
                            r
                            r
                            e
                            n
                            t
                             
                            v
                            a
                            r
                            i
                            a
                            n
                            c
                            e
                             
                            o
                            f
                             
                            a
                            c
                            c
                            e
                            l
                            e
                            r
                            a
                            t
                            i
                            o
                            n
                        
                        
                            v
                            a
                            r
                            i
                            a
                            n
                            c
                            e
                             
                            o
                            f
                             
                            a
                            c
                            c
                            e
                            l
                            e
                            r
                            a
                            t
                            i
                            o
                            n
                             
                            o
                            b
                            t
                            a
                            i
                            n
                            e
                            d
                             
                            i
                            n
                             
                            a
                            d
                            v
                            a
                            n
                            c
                            e
                        
                    
                
            
(Penguin-Dynamic Similarity: i.e.: 
                
                    
                        
                            c
                            u
                            r
                            r
                            e
                            n
                            t
                             
                            m
                            e
                            a
                            s
                            u
                            r
                            e
                            m
                            e
                            n
                            t
                             
                            [
                            u
                            n
                            i
                            t
                             
                            A
                            ]
                        
                        
                            p
                            a
                            s
                            t
                             
                            m
                            e
                            a
                            s
                            u
                            r
                            e
                            m
                            e
                            n
                            t
                             
                            [
                            u
                            n
                            i
                            t
                             
                            A
                            ]
                        
                    
                    =
                    
                        
                            c
                            u
                            r
                            r
                            e
                            n
                            t
                             
                            m
                            e
                            a
                            s
                            u
                            r
                            e
                            m
                            e
                            n
                            t
                             
                            [
                            u
                            n
                            i
                            t
                             
                            B
                            ]
                        
                        
                            p
                            a
                            s
                            t
                             
                            m
                            e
                            a
                            s
                            u
                            r
                            e
                            m
                            e
                            n
                            t
                             
                            [
                            u
                            n
                            i
                            t
                             
                            B
                            ]
                        
                    
                
            
and in regards to this application it follows:
                
                    
                        
                            t
                            i
                            m
                            e
                             
                            f
                            o
                            r
                             
                            d
                            e
                            r
                            i
                            v
                            a
                            t
                            i
                            o
                            n
                        
                        
                            r
                            e
                            f
                            e
                            r
                            e
                            n
                            c
                            e
                             
                            p
                            e
                            r
                            i
                            o
                            d
                        
                    
                    =
                    
                        
                            c
                            u
                            r
                            r
                            e
                            n
                            t
                             
                            v
                            a
                            r
                            i
                            a
                            n
                            c
                            e
                             
                            o
                            f
                             
                            a
                            c
                            c
                            e
                            l
                            e
                            r
                            a
                            t
                            i
                            o
                            n
                        
                        
                            v
                            a
                            r
                            i
                            a
                            n
                            c
                            e
                             
                            o
                            f
                             
                            a
                            c
                            c
                            e
                            l
                            e
                            r
                            a
                            t
                            i
                            o
                            n
                             
                            o
                            b
                            t
                            a
                            i
                            n
                            e
                            d
                             
                            i
                            n
                             
                            a
                            d
                            v
                            a
                            n
                            c
                            e
                        
                    
                
             
Which implies that if ‘current variance of acceleration’ grows by a factor k then ‘time for derivation’ should also grow by that factor k).  

It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Whitmore in view of Ohashi with the teachings of Penguin Dictionary of Physics.  One would have added to the attitude monitoring device of Whitmore the dynamic similarity and scaling of the Penguin Dictionary of Physics.  The motivation would have been to enable the system to operate in noisier environments.  


Regarding claim 2 Whitmore in view of Ohashi further teaches the angular speed derivation device according to claim 1.  
Whitmore does not explicitly teach wherein the controller extends the period of time for derivation as the variance value of the output value of the triaxial gyro sensor becomes larger, when the speed acquired by the acquisition unit is lower than the threshold value.  
Ohashi further teaches wherein the controller extends the period of time for derivation as the variance value of the output value of the triaxial gyro sensor becomes larger (p. 4 paragraph 5 line 5: “large noise in the sensor”), when the speed acquired by the acquisition unit is lower than the threshold value (p. 11 paragraph 1: “the average speed mean v.sub.j is compared with a threshold value φ for determination of stationary travel”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Whitmore to include the teachings of Ohashi.  Including the controller of Ohashi would enable the system to use a longer time period when determining the acceleration and would thus eliminate the influence of short large accelerations when the vehicles speed is small and the variance of the triaxial acceleration sensors output is large. The resulting device would then provide more accurate measurements by reducing the contribution of vibrations to the determination of the vehicles attitude.    


Regarding claim 5 Whitmore teaches an angular speed derivation method adapted for an angular speed derivation device that can be installed in a mobile object, comprising: deriving an initial attitude in an Euler angle representation based on an output value of a triaxial acceleration sensor (Fig. 7 label 725: “compute 3-D Euler angle kinematics equations”); converting the initial attitude in the Euler angle representation derived into an initial attitude represented by quaternion (Fig. 7 label 730: “transform Euler angles into quaternions”); updating the attitude represented by quaternion by defining the initial attitude represented by quaternion derived from conversion as an initial value, and repeatedly solving a differential equation of the attitude represented by quaternion by successively substituting output values of a triaxial gyro sensor into the differential equation (Fig. 5: “integration loop logic of the kinematics equations integrator”); converting the attitude represented by quaternion as updated into an attitude in the Euler angle representation (Fig. 9 label 910: “transform quaternion [a,b,c,d] into updated into Euler angles [θ, φ, ψ]”); deriving an angular speed based on a time-dependent change in the attitude in the Euler angle representation derived from conversion (Fig. 8 label 825: “average angular velocity vector [p, q, r] over the time step”); acquiring a speed of the mobile object (Fig. 8 label 810: “angular velocity vector [p, q, r] from initial computation function”).  
Whitmore does not teach adjusting a period of time for derivation over which the initial attitude in the Euler angle representation is averaged, when the speed acquired is lower than a threshold value.  
Ohashi does teach adjusting a period of time for derivation over which the initial attitude in the Euler angle representation is averaged (p. 4 paragraph 5 line 5: “large noise in the sensor), when the speed acquired is lower than a threshold value (p. 11 paragraph 1: “the average speed mean v .sub.j is compared with a threshold value φ for determination of stationary travel”).  
Neither Whitmore nor Ohashi teach by multiplying a predetermined angle derivation reference period by the ratio of a ATTORNEY DOCKET NO. 4522.444BS6U.S. App. No. 16/158,345 variance value of the output value of the triaxial acceleration sensor obtained in advance to a current variance value of the output value of the triaxial acceleration sensor.  
Penguin Dictionary of Physics does teach by multiplying a predetermined angle derivation reference period by the ratio of a variance value of the output value of the triaxial acceleration sensor obtained in advance to a current variance value of the output value of the triaxial acceleration sensor:
(see 112b rejection for justification of assertion that:
                
                    t
                    i
                    m
                    e
                     
                    f
                    o
                    r
                     
                    d
                    e
                    r
                    i
                    v
                    a
                    t
                    i
                    o
                    n
                    =
                    (
                    r
                    e
                    f
                    e
                    r
                    e
                    n
                    c
                    e
                     
                    p
                    e
                    r
                    i
                    o
                    d
                    )
                    ×
                    
                        
                            c
                            u
                            r
                            r
                            e
                            n
                            t
                             
                            v
                            a
                            r
                            i
                            a
                            n
                            c
                            e
                             
                            o
                            f
                             
                            a
                            c
                            c
                            e
                            l
                            e
                            r
                            a
                            t
                            i
                            o
                            n
                        
                        
                            v
                            a
                            r
                            i
                            a
                            n
                            c
                            e
                             
                            o
                            f
                             
                            a
                            c
                            c
                            e
                            l
                            e
                            r
                            a
                            t
                            i
                            o
                            n
                             
                            o
                            b
                            t
                            a
                            i
                            n
                            e
                            d
                             
                            i
                            n
                             
                            a
                            d
                            v
                            a
                            n
                            c
                            e
                        
                    
                
            
(Penguin-Dynamic Similarity: i.e.: 
                
                    
                        
                            c
                            u
                            r
                            r
                            e
                            n
                            t
                             
                            m
                            e
                            a
                            s
                            u
                            r
                            e
                            m
                            e
                            n
                            t
                             
                            [
                            u
                            n
                            i
                            t
                             
                            A
                            ]
                        
                        
                            p
                            a
                            s
                            t
                             
                            m
                            e
                            a
                            s
                            u
                            r
                            e
                            m
                            e
                            n
                            t
                             
                            [
                            u
                            n
                            i
                            t
                             
                            A
                            ]
                        
                    
                    =
                    
                        
                            c
                            u
                            r
                            r
                            e
                            n
                            t
                             
                            m
                            e
                            a
                            s
                            u
                            r
                            e
                            m
                            e
                            n
                            t
                             
                            [
                            u
                            n
                            i
                            t
                             
                            B
                            ]
                        
                        
                            p
                            a
                            s
                            t
                             
                            m
                            e
                            a
                            s
                            u
                            r
                            e
                            m
                            e
                            n
                            t
                             
                            [
                            u
                            n
                            i
                            t
                             
                            B
                            ]
                        
                    
                
            
and in regards to this application it follows:
                
                    
                        
                            t
                            i
                            m
                            e
                             
                            f
                            o
                            r
                             
                            d
                            e
                            r
                            i
                            v
                            a
                            t
                            i
                            o
                            n
                        
                        
                            r
                            e
                            f
                            e
                            r
                            e
                            n
                            c
                            e
                             
                            p
                            e
                            r
                            i
                            o
                            d
                        
                    
                    =
                    
                        
                            c
                            u
                            r
                            r
                            e
                            n
                            t
                             
                            v
                            a
                            r
                            i
                            a
                            n
                            c
                            e
                             
                            o
                            f
                             
                            a
                            c
                            c
                            e
                            l
                            e
                            r
                            a
                            t
                            i
                            o
                            n
                        
                        
                            v
                            a
                            r
                            i
                            a
                            n
                            c
                            e
                             
                            o
                            f
                             
                            a
                            c
                            c
                            e
                            l
                            e
                            r
                            a
                            t
                            i
                            o
                            n
                             
                            o
                            b
                            t
                            a
                            i
                            n
                            e
                            d
                             
                            i
                            n
                             
                            a
                            d
                            v
                            a
                            n
                            c
                            e
                        
                    
                
             
Which implies that if ‘current variance of acceleration’ grows by a factor k then 
‘time for derivation’ should also grow by that factor k).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Whitmore in view of Ohashi with the teachings of Penguin Dictionary of Physics.  One would have added to the attitude monitoring device of Whitmore the dynamic similarity and scaling of the Penguin Dictionary of Physics.  The motivation would have been to enable the system to operate in noisier environments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             

/LEE E RODAK/           Primary Examiner, Art Unit 2868